DETAILED ACTION
1.	Claims 1-3, 5-13, and 15-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
3.	Claims 7-10 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 recites “when latency of the data entry processing is noticeable to a user of the GUI” and “when the latency of the data entry processing is not noticeable to a user of the GUI”. 
	The specification fails to disclose what corresponding latency is noticeable to a user and what corresponding latency is not noticeable to a user. Therefore, one skilled in the art would require undue 
	Claims 8-10 are rejected at least based on their dependency to claim 7.
Claim 17-19 recite identical subject matter as claims 7-10 are rejected for similar reasons. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 7-10 and 17-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “when latency of the data entry processing is noticeable to a user of the GUI” and “when the latency of the data entry processing is not noticeable to a user of the GUI”. 
A corresponding latency noticeable to a user and a corresponding latency is not noticeable to a user is relative to a given user. That is, a level of latency may be noticeable to some users while not noticeable to other users. Further, as the specification fails to disclose what corresponding latency is noticeable to a user and what corresponding latency is not noticeable to a user and/or how it can be calculated for a given user, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 17-19 recite identical subject matter as claims 7-10 are rejected for similar reasons. 

Allowable Subject Matter
5.	Claims 1-3, 5, 6, 11-13, 15, 16, and 20 are allowed.
The prior art of record fails to disclose, in combination with the other elements recited, “determining that the second user-provided input failed at least one of validation processing and conversation processing; and using the first user-provided input for the input field”, which is now recited in each independent claim. 

Response to Arguments
6.	The amendments to claims 9 and 19 overcome the objections to claims 9 and 19. Accordingly, the objection to claims 9 and 19 are withdrawn. 

7.	The amendments to claims 9 and 19 have overcome the 35 U.S.C. 112 rejection specific to these claims. However, these claims remain rejected as they depend from claims 7 and 17 respectively, and claims 7 and 17 contain outstanding 112 issues.  

8.	The arguments with respect to the 35 U.S.C. 112 rejections of claims 7 and 17 have been fully considered but are not persuasive. 
It is argued that the written description reasonably conveys Claims 7-10 and 17-19 to one of ordinary skill in the art based on that which is recited in Pars. 34 and 35.  The examiner respectfully disagrees.

It is argued that thresholds for latency amount, processor efficiency, and types of processors available can be used as a measurement of what would be a noticeable level of latency to a user, as provided in Pars. 34 and 35, and therefore claims 7-10 and 17-19 are definite and particularly point out and distinctly claim the subject matter that the inventor or joint inventors regarded as the invention. The examiner respectfully disagrees. 
Pars 34 and 35 do not define a latency that is noticeable to a user and a latency that is not noticeable to the user, e.g. a latency threshold that corresponds to a latency that is noticeable to a user or a latency threshold that corresponds to a latency that is not noticeable to a user. That is, the specification does not provide a standard for ascertaining the requisite degree of what is considered a latency that is noticeable to the user and a latency that is not noticeable to the user and therefore it is indefinite as one killed in the art would not be reasonably apprised of the scope of the invention.

9.	The amendments overcome the prior art rejections as indicated allowable subject matter has been incorporated into each of the independent claims and now each independent claim recites subject matter that in combination is not disclosed by the prior art of record.   

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/Nicholas Ulrich/Primary Examiner, Art Unit 2173